Mr. President, I am pleased to
join previous speakers in congratulating you and the other
members of the Bureau on your election to guide the
work of the fifty-fourth session of the General Assembly.
Given your vast diplomatic experience and personal
attachment to the principles of the Charter, I have every
hope that our deliberations under your guidance will be
able to determine the necessary mechanisms for dealing
with the numerous challenges facing our Organization as
we move into the next century.
I also wish to express the deep sense of gratitude of
my delegation to your predecessor, His Excellency Didier
Opertti, who served with great distinction in the year
which marked the implementation of reforms instituted by
the Secretary-General, Kofi Annan, to mould the
Organization into a tool that can better fulfil the needs of
Member States.
As we enter a new century, our Organization must
make a realistic assessment of developments in the
16


out-going century, especially in this last decade. Such an
assessment will indicate that while global peace and
security have been pursued relentlessly, they have not been
easily nor fully achieved. The reasons are not hard to find.
The situation is aggravated by the multiplicity of
conflicts that pervades the world, especially in Africa.
Intrastate conflicts, rooted in ethnic, racial and religious
intolerance, pose a threat to the security and stability of
many States and regions. While we welcome the
agreements to end the conflict in Sierra Leone and the
Democratic Republic of Congo, the prolonged hostilities in
Angola, Somalia, and lately in Kosovo, demonstrate that the
international community is still grappling with serious
challenges to peace and security.
In spite of such setbacks and disappointments, we
must continue to maintain trust and confidence in the
United Nations ability to achieve sustainable
socio-economic development for Member States. But that
confidence will be sustained only when the Organization is
seen to be truly seeking the interest of all Member States,
without exception. In this regard, Member States must give
impetus to the reform process that we initiated a decade
ago and maintain its dynamism. We also must accept that
the core of the reform touches on the Security Council,
whose decisions bind all Members of the Organization.
The Security Council must therefore not be allowed to
become irrelevant. It should be reformed to ensure that it
can undertake its responsibilities more effectively under the
Charter. And this reform must be guided by the principles
of democracy, sovereign equality of States and equitable
geographical representation. In this connection, we wholly
subscribe to the Non-Aligned Movement’s statement on all
aspects of the question of increase in the membership of the
Security Council, complemented by the African position as
expressed in the Harare declaration of June 1997. Africa’s
claim to at least two permanent seats should be adequately
addressed, since Africa is the largest regional group in the
Organization.
We would also like to reiterate the proposal of the
Non-Aligned Movement that a periodic review of the
structure and functioning of the Security Council is
necessary in order to ensure at all times that it responds
more effectively to new challenges in international
relations, especially in the maintenance of international
peace and security.
It is only through a restructuring of the Council on
these lines that this body can avoid selectivity in dealing
with issues of international peace and security and
sustainable development. The present unequal handling of
the causes and management of conflicts is unacceptable
since it indirectly allows some conflicts to drag on.
My delegation believes that we can succeed in our
collective effort to achieve peace and prosperity in the
next century if we begin to speak out boldly against some
of the injustices on the international scene. We therefore
reiterate our concern over the continued non-compliance
with key United Nations resolutions that call for an end
to the commercial and financial embargo against Cuba. It
is our sincere conviction that the economic blockade of
more than three decades’ vintage against Cuba and the
Helms-Burton and D’Amato legislation are a breach of
international law and a violation of the principles of the
United Nations Charter.
Particularly, Ghana considers the extraterritorial
effect of the Helms-Burton and D’Amato legislation an
infringement on the territorial integrity of States and an
impediment to international navigation and free trade. In
this regard, we are concerned that the economic blockade
continues to severely aggravate the plight of Cubans,
especially the vulnerable groups such as women, children
and the elderly.
Given the United States Government’s recent
sensitivity to the concerns of the international community,
Ghana would like to urge it to seriously consider the
resumption of indirect relations with Cuba. We are
convinced that such contacts will yield desired results,
especially if they take place in the context of constructive
dialogue with the Cuban Government.
Another area of concern to the international
community has been the lingering disagreements with the
great Libyan Arab Jamahiriya. My delegation welcomes
the positive events of 5 April 1999, by which the two
Libyan nationals arrived in the Netherlands for trial by a
Scottish court, in connection with the Lockerbie incident.
We therefore can do no less than to reiterate the position
of the Group of African States at the United Nations, the
Non-Aligned Movement, and the Council of the League
of Arab States that, as a matter of urgency, the Security
Council should move beyond a mere suspension to a
complete lifting of the sanctions imposed against the
Libyan Arab Jamahiriya, since Libya has cooperated fully
and fulfilled all the requirements of the relevant
resolutions.
17


No issue in recent memory has frustrated the
international community more than the Middle East peace
process. Last year, as the world marked the fiftieth
anniversary of the forcible dispossession of the Palestinian
people of their lands, homes and property, the Wye River
Memorandum was agreed, offering a fresh impetus and
hope for progress. However, subsequent events —
characterized by prevarications, recriminations and bad
faith — inhibited full implementation of the Memorandum.
Even more painful has been the seeming helplessness of the
international community in the face of such obvious
injustice.
Ghana reiterates its unwavering support for the
inalienable right of the Palestinian people to the
establishment of an independent sovereign State with
Jerusalem as its capital. Happily, recent changes in the
political landscape of Israel offer grounds for renewed
optimism. We thus share the conviction of the Palestinian
leader, Chairman Yasser Arafat, that Mr. Ehud Barak’s
victory has raised hopes for peace throughout the region.
We commend the bold initiative taken by the Israeli leader,
soon after assuming office, to resume dialogue and reach a
meeting of minds with the Palestinians. The challenge
ahead is enormous but not insurmountable; it will require
painful compromises on sensitive issues. We urge all parties
to negotiate in good faith towards a comprehensive, just
and lasting peace in the Middle East.
Ghana is proud of its participation and record in the
peacekeeping efforts of the Organization in all regions of
the world. The sacrifices in material resources and the costs
in human terms have not been in vain, since the
maintenance of peace and security and post-conflict peace-
building have been critical in assuring all of us of the
global tranquillity necessary for sustained development.
My delegation believes therefore that the time has
come for the international community to do in Africa as
much as it has done in other areas, particularly the Balkans,
to guarantee peace. We have seen in the past few months
the kind of resources that the world has been willing and
able to mobilize in the Balkans on short notice. We do not
see the same response to the tragedies of Africa. African
Member States feel discriminated against when the response
of the international community to conflicts on the continent
continues to be muted or lukewarm.
Nuclear disarmament and non-proliferation of weapons
of mass destruction are indispensable for the preservation
of world peace. Yet the lack of commitment and political
will of the nuclear weapon countries continues to impede
the process of nuclear disarmament. This is demonstrated
by the failure of the three Preparatory Committee sessions
for the 2000 Review Conference for the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT).
Against this background, my delegation reiterates the
warning that the parties and non-parties to the NPT alike
will not continue indefinitely to abide by the Treaty while
the nuclear-weapon countries continue to ignore the calls
of the international community to abide by their NPT
commitments and pursue negotiations in good faith on
effective measures relating to the cessation of the nuclear
arms race at an early date and to nuclear disarmament
under strict and effective international control.
The proliferation of conventional weapons, notably
small and light weapons, is equally of concern, since they
are the tools of violence and conflict in Africa. My
delegation commends all the efforts aimed at securing
international cooperation and coordination in the struggle
against the accumulation, proliferation and widespread use
of small arms. Naturally, we welcome the recent decision
taken on small arms and light weapons by the heads of
State of the Organization of African Unity (OAU) at their
recent summit in Algiers which, among others, called on
OAU member States to adopt a coordinated approach to
the problems posed by the illicit trafficking, circulation
and proliferation of these arms.
We also urge all friends of Africa to support the
implementation of the moratorium on the import, export
and manufacture of small arms and light weapons in West
Africa, which aims at stemming the illicit traffic in these
weapons in our subregion. My Government, in
recognition of the need to address this problem and the
related issue of the forced participation of children in
armed conflicts, intends to jointly host with the
Government of Canada a workshop aimed at building on
the Mali moratorium and establishing a framework for
keeping children out of conflicts. It is our hope that the
support of the international community will be
forthcoming when the time comes.
We are at the dawn of the new millennium,
concluding a period in which the decolonization
movement has brought about one of the century’s signal
transformations: that of more than 80 nations from
colonial status to self-rule and membership of this
Organization. This is a commendable achievement.
Nevertheless, the goal of the Plan of Action for the
International Decade for the Eradication of Colonialism
has not been realized, since 17 Non-Self-Governing
18


Territories remain on the agenda of this Assembly. We
reiterate our continued belief in the right of all peoples to
self-determination in accordance with General Assembly
resolution 1514 (XV) and call on the administering,
occupying or colonial Powers to cooperate with the relevant
institutions of the United Nations for the speedy
determination of self-rule.
While we congratulate the United Nations and
ourselves for the commendable record in bringing colonies
to self-rule, we cannot hide our deep disappointment at the
recent turn of events in East Timor. Since a significant
number of States Members of the United Nations are the
product of self-determination, our Organization has a moral
and political obligation to bring East Timor to self-rule.
We call on both the United Nations and the administering
Power, therefore, to take all measures necessary to restore
peace and tranquility so that the true wishes of the people,
as clearly expressed in the recent referendum, can be
respected without further delay.
If we are concerned about subjugated territories, then
we cannot remain silent over the continued plight of
Western Sahara. The people of that territory must exercise
true self-determination and we believe that, since the
Polisario Front and Morocco have accepted the Secretary-
General’s programme on implementation of the Settlement
Plan for the referendum in the territory, then the promised
referendum should be held without further delay. We call
on all stakeholders to demonstrate good will and fairness by
ensuring a free and fair referendum.
The phenomenon of extreme and widespread poverty
in the midst of plenty in the world is a serious indictment
of the conscience and political will of the international
community. Compared to the social situation at the onset of
this century, the next century begins with an even bleaker
outlook. More and more people are living at or below the
poverty line, while individual security and well-being
continue to face disruptions from civil conflict and disease.
Malnutrition, malaria, AIDS, diarrheal and communicable
diseases continue to kill millions of people, stifling the
economic potential of large segments of populations.
HIV/AIDS alone has killed in the last decade more
Africans than have all the conflicts and other diseases. It is
a frightening thought that millions of Africa’s young and
productive populations will be killed by this pandemic in
the next few years. What development and progress are we
talking about, then, if we will have no human resource to
implement them?
The continued deterioration of economic conditions
in Africa poses a challenge to all of us, especially as all
statistics show that the world’s poor continue to wallow
in abject poverty with only a dim hope of improvement
in their living standards. One of the main requirements of
our current session of the General Assembly is therefore
to select for implementation those measures that will
enable developing countries to grow out of poverty in a
sustainable environment.
My delegation continues to be concerned about the
deterioration of official development assistance, even
though we note with gratitude the decision by three
industrialized countries to increase their gross national
product allocation to aid, and the steadfastness of
Denmark, the Netherlands, Norway and Sweden, which
are providing more than 0.7 per cent of their gross
national product. Official development assistance
resources need to be increased to levels which, combined
with the commitment of developing countries to
deepening economic reforms, lead to early achievement
of sustainability in growth, poverty reduction and
macroeconomic stability.
If we must break the cycle of crises, poverty and
instability, particularly in Africa, and if we must create
the conditions for sustainable debt management on the
continent, the creditor countries and institutions must be
prepared to wipe out the debts of the countries involved
in the Heavily Indebted Poor Countries Debt (HIPC)
Initiative and begin the new millennium on a clean slate.
In this connection, we note with appreciation the
recently announced decision and support of the G-7
countries in broadening, deepening and accelerating the
HIPC Initiative. While we express our satisfaction, let me
hasten to urge that care be taken to avoid the imposition
of additional difficulties on HIPC countries in the process,
such as are likely to befall HIPC gold-producing countries
if the proposal to sell off some of the gold reserves of the
International Monetary Fund (IMF) to meet part of the
cost of the expanded HIPC Initiative is followed through.
Similarly, we pray all creditor countries not to present
debt relief in conditionalities that would compel debtor
countries to give up the relief option.
In these days of globalization and trade
liberalization, the developed countries must also open
their markets to goods from developing countries,
including providing greater access for the latter’s
agricultural produce and services. The developed countries
must, in addition, implement their trade obligations in the
19


spirit that all must benefit from the trade rules. In this
regard, the twin concepts of liberalization and globalization
must afford developing countries economic justice in terms
of markets and activities. They should not turn developing
countries into perpetual consumers because of limited
volume of goods and market access.
As we approach the next century, we know we cannot
build the kind of future we desire without the full
participation of women. Although much has been achieved
in advancing the status of women through the
implementation of the Beijing Platform for Action, a lot
still remains to be done. Discrimination, denial and violence
against women and girls persist, embedded in cultural,
traditional and religious practices around the world, despite
the increasing public debate on gender issues.
Gender mainstreaming into national, regional and
international policies and programmes, as well as the
provision of adequate resources for implementation as spelt
out in the Beijing Platform for Action, represents one of the
crucial strategies for attaining gender equity and equality.
But in the final analysis, the critical step in protecting
women’s rights is to empower women through education
and increased awareness of their rights. In this connection,
let me express my delegation’s appreciation for the
adoption of an optional protocol to the Convention on the
Elimination of All Forms of Discrimination Against
Women (CEDAW) which, among others, recognizes the
competence of CEDAW to receive and consider
communications submitted by or on behalf of individuals or
groups of individuals, under the jurisdiction of a State
Party, claiming to be victims of a violation of any of the
rights set forth in the Convention by the State Party. We
are happy that after so many years, women now have an
effective instrument in their hands to fight discrimination,
and we urge the adoption of the draft optional protocol to
the Convention.
This year, we also commemorate the tenth anniversary
of the adoption by this Assembly of the Convention on the
Rights of the Child, by which all Member States pledged to
promote and protect the rights of children. Despite the
Convention, however, the rights of children continue to be
violated through child labour, commercial sex, exploitation,
early marriage and the use of children in armed conflicts.
This situation indicates that mere ratification of the
Convention is not enough. Children would be protected and
their rights promoted only by a conscious effort on the part
of Governments to effectively implement the provisions of
the Convention.
The United Nations and other international
organizations are justifiably preoccupied with governance
because it is the basis of all progress. The United Nations
must therefore play a fundamental and central role in the
re-design of global governance and in global governance
itself. It cannot do so, however, when it is constantly
requested to do more for all people while it is being given
less and less resources. It will certainly lack the
institutional framework for global leadership when
national leaders fail to stand up for it or its enduring
values. Given the onerous responsibilities of the
Organization and the expectations of the Member States,
the timely, full and unconditional payment of assessed
contributions would be an expression of our commitment
and support as the Organization prepares to meet the
emerging challenges of the twenty-first century.
In this connection, it is our firm conviction that the
regular and peacekeeping budgets of the Organization
should be determined solely by the General Assembly in
accordance with each country’s ability to pay, among
other factors, as objectively evaluated within the
Organization. Unilateral decisions that worsen the
financial situation of the United Nations must be avoided.
We have an opportunity to draw lessons from our
immediate past history and to shape a new millennium in
our best image, just as the great statesmen of this century
did in the aftermath of the Second World War. We would
not be true to ourselves if we sought refuge in half
measures. We must use our best endeavours to build a
new world for a new millennium we can be proud of. Our
collective wisdom demands this. Our civilized values
insist on this. We can do no less.















